            Case 5:20-cv-01362-DAE Document 38 Filed 03/17/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TAMIKA DRUMMOND                                  *

V.                                              *       No. 20-CV-01362-DAE

PHOENIX RECOVERY GROUP                           *
DBA TOLTECA ENTERPRISES
INC., ET AL                                      *

              MOTION FOR A MORE DEFINITE STATEMENT, TO DISMISS
              FOR LACK OF PERSONAL JURISDICTION, AND TO DISMISS
                   FOR LACK OF PROPER SERVICE OF PROCESS

       Defendant files this motion for a more definite statement under Rule 12(e) of the Federal

Rules of Civil Procedure. Defendant moves to dismiss this lawsuit on because there is a lack of

personal jurisdiction over the Defendant under Rule 12(b)(2), Federal Rules of Civil Procedure.

Defendant moves to dismiss the suit under Rule 12(b)(4), (5) because the summons is substantively

defective.

                                         A. Introduction

       1. Plaintiff is Tamika Drummond.

       2. Plaintiff sued this Defendant under the Fair Credit Reporting Act, 15 USC §1681, et. seq.,

(the “FCRA”).

       3. The Complaint against Defendant is so vague that Defendant is unable to file a responsive

pleading. Therefore, the court should require Defendant to amend its Complaint concerning

Defendant with a more definite statement of the suit.

       4.    In ¶5e, the Complaint names “Phoenix Recovery Group doing business as Tolteca

Enterprises Inc.”, a domestic corporation conducting business in the State of Texas. As explained

herein, there is no such domestic Texas corporation.
            Case 5:20-cv-01362-DAE Document 38 Filed 03/17/21 Page 2 of 4




                            B. Grounds for a More Definite Statement

       5. The suit against Defendant does not allege or provide fair and adequate notice as to when

Trans Union LLC purportedly forwarded the Plaintiff’s consumer dispute about a debt on her credit

file to Defendant and the suit does not allege or provide fair and adequate notice as to when

Defendant received such information from Trans Union. Also, Plaintiff’s Complaint fails to allege

or provide fair and adequate notice when Defendant allegedly failed or refused an erroneous notation

on Plaintiff’s credit file. As a result of these deficiencies, Defendant cannot determine when any

alleged cause of action accrued and that directly affects Defendant’s ability to claim a statute of

limitations defense.

                         C. Grounds for Lack of Personal Jurisdiction &

       6. As is more particularly shown in the attached declaration, there is no dba named “Tolteca

Enterprises Inc.” Nor is there any domestic corporation named “Phoenix Recovery Group”.

       7. Because there is no existing corporation named “Phoenix Recovery Group” there can be

no personal jurisdiction over a non-existing corporate entity.

       8.    Furthermore, the Defendant has not been properly served in that Frank Gamboa is not

a registered agent for process for the Defendant under any name mentioned in Plaintiff’s lawsuit.

See, Attached Declaration and Doc. #19, Summons. Consequently, this lawsuit should be dismissed

for insufficiency of process or insufficiency of service of process and for lack of personal

jurisdiction. Rule 12(b)(2), (4), and (5), Federal Rules of Civil Procedure. When service of process

is insufficient, the court may dismiss the suit or quash the service. Adams v. AlliedSignal Gen.

Aviation Avionics, 74 F.3d 882, 886 (8th Cir. 1996).

       9. The assumption of jurisdiction over Phoenix Recovery Group violates principles of due

process under Art. 5, 14, Constitution of the United States.
           Case 5:20-cv-01362-DAE Document 38 Filed 03/17/21 Page 3 of 4




       WHEREFORE, this Defendant “Phoenix Recovery Group” asks the court to dismiss this

lawsuit.

                                                      S/Thomas (Tom) A. Clarke
                                                      Texas Bar No. 04318600
                                                      8026 Vantage Drive, Suite 105
                                                      San Antonio, Texas 78230
                                                      210/340-8448
                                                      210/348-7946 fax
                                                      tclarkeatty7@aol.com

                                                      Attorney in Charge for Tolteca
                                                      Enterprises Inc.

                             Declaration Under Penalty of Perjury

        I, Thomas A. Clarke, attorney at law, Texas Bar No. 04318600 am admitted to practice
before this court. I have personal knowledge of the following and the information is true and correct.
There is no Texas corporation named “Phoenix Recovery Group” and there is no Texas assumed
name “Tolteca Enterprises Inc.”. Furthermore, Frank Gamboa is not a registered agent with the
Texas Secretary of State for Phoenix Recovery Group and/or Tolteca Enterprises Inc. I am well
acquainted personally with the foregoing facts and they are true and correct.

                                                      S/Thomas A. Clarke

Dated: March 17, 2021

                                 CERTIFICATE OF SERVICE

        I certify that on March 17, 2021, St. Patrick’s Day, the foregoing was filed with the court’s
CM/ECF electronic filing system which will give electronic notice of this to Plaintiff’s attorney of
record, Michael B. Halla.

                                                      S/Thomas A. Clarke
          Case 5:20-cv-01362-DAE Document 38 Filed 03/17/21 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TAMIKA DRUMMOND                               *

V.                                            *     No. 20-CV-01286

PHOENIX RECOVERY GROUP                         *
DBA TOLTECA ENTERPRISES
INC., ET AL                                    *

     ORDER ON THE MOTION FOR A MORE DEFINITE STATEMENT, TO DISMISS
           FOR LACK OF PERSONAL JURISDICTION, AND TO DISMISS
                FOR LACK OF PROPER SERVICE OF PROCESS

        After considering the motions to dismiss and the response, the court GRANTS the motion

and dismisses Plaintiff’s lawsuit.

        Signed on _____________________________, 2021.

                                           ___________________________
                                           U.S. District Court Judge Presiding
